11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Cole William Reed,                            * From the 104th District Court
                                                of Taylor County,
                                                Trial Court No. 21109B.

Vs. No. 11-20-00022-CR                        * October 30, 2020

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the fine of $1,462 and affirm the
judgment as modified.